DETAILED ACTION
Response to Amendment
	The Amendment filed February 1, 2021 has been entered. Claims 1-6, 8, 10-13, 15-19, and 21 remain pending in the application. Claims 7, 9, 14, and 20 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed November 2, 2020. The claims are in condition for allowance.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Independent claim 1 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A memory device comprising: 
a persistent storage media accessible as data chunks having a size at least equal to an access size of a volatile media cache; and 
a media controller to control access to the persistent storage media, the media controller to dynamically switch between a first read mode and a second read mode based on a number of read commands pending in a command queue, the first read mode to access only a data chunk 
a prefetch buffer to store the prefetched block of data, wherein in the second read mode, in response to a read command addressed to a data chunk within the block of data, the media controller is to queue the read command to await prefetch of the block of data.”

Independent claim 10 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A system comprising: 
a volatile memory device including volatile media as near memory for a processor; and 
a persistent memory device including persistent storage media as far memory for the processor, the persistent memory device including a persistent storage media as far memory for the processor, the persistent storage media accessible as data chunks having a size at least equal to an access size of the volatile media; and
 a media controller to control access to the persistent storage media, the media controller to dynamically switch between a first read mode and a second read mode based on a number of read commands pending in a command queue, the first read mode to access only a data chunk addressed in a pending command, and the second read mode to access a data chunk addressed in a pending command and prefetch contiguous data chunks of a block of data; and 
a prefetch buffer to store the prefetched block of data, wherein in the second read mode, in response to a read command addressed to a data chunk within the block of data, the media controller is to queue the read command to await prefetch of the block of data.”

Independent claim 17 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method for storing data, comprising: 
receiving a read command from a host controller; 
determining if a number of read commands pending in a command queue meets or exceeds a threshold number of read command in the command queue; and 
in response to a determination that the number of read commands meets or exceeds the threshold number, dynamically switching from a first read mode to a second read mode, the first read mode to access only a data chunk addressed in a pending command, and the second read mode to access a data chunk addressed in a pending command and prefetch contiguous data chunks of a block of data; 
storing the prefetched block of data in a prefetch buffer; and 
in response to a read command addressed to a data chunk within the block of data, queuing the read command to await prefetch of the block of data.”

The above recited limitations are supported by the specification as originally filed at least at paragraphs [0043]-[0045] and FIG. 1. The most relevant prior art of record does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. Claims 2-6, 8, 11-13, 15-16, 18-19, and 21 depend from allowable base claims and are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
Applicant’s arguments, filed February 1, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TRACY A WARREN/Primary Examiner, Art Unit 2137